Exhibit 10.6



 


ITRON, INC.
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN
 
 
STOCK OPTION GRANT NOTICE
 


 




 
Itron, Inc. (the "Company") hereby grants to Participant an option (the
"Option") to purchase shares of the Company's common stock.


Participant:
<<Name>>  <<SSN>>
 
Grant Date:
<<Grant Date>>
 
Number of Shares Subject to Option:
<<Option Granted>>
 
Grant Price (per Share):
<<Grant Price>>
 
Option Expiration Date:
<<Expiration Date>>
 
 
Type of Option:
<<Incentive Stock Option>>
<<Nonqualified Stock Option>>
Vesting and Exercisability Schedule:
33-1/3% of the Option will vest and become exercisable on the one-year
anniversary of the Grant Date. An additional 33-1/3% of the Option will vest and
become exercisable each year thereafter so that the entire Option will be fully
vested and exercisable three years from the Grant Date.
 



Additional Terms:  The Option is subject to all the terms and conditions set
forth in this Stock Option Grant Notice (this "Grant Notice"), the Stock Option
Agreement, and the Company's Amended and Restated 2000 Stock Incentive Plan (the
"Plan"), which are attached to and incorporated into this Grant Notice in their
entirety.
 

 

<<Name>>
I accept the Option subject to the terms and conditions stated herein.
<<electronically
signed>>____________________                                                              
 
 
Attachments:
1.  Stock Option Agreement
2.  2000 Stock Incentive Plan
3.  Plan Prospectus

 


 
 

 

ITRON, INC.
AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN

 
STOCK OPTION AGREEMENT
 

 
Pursuant to your Stock Option Grant Notice (the "Grant Notice"), Itron, Inc.
(the "Company") has granted you an Option (the "Option") under its Amended and
Restated 2000 Stock Incentive Plan (the "Plan") to purchase the number of shares
of the Company's common stock (the "Shares") indicated in your Grant Notice at
the price (the "Grant Price") indicated in your Grant Notice.  Capitalized terms
not expressly defined in this Stock Option Agreement or the Grant Notice have
the same definitions as in the Plan.
 
The details of the Option are as follows:
 
1.     Vesting and Exercisability.  Subject to the limitations contained herein,
the Option will vest and become exercisable as provided in your Grant Notice.
 
2.     Securities Law Compliance.  At the present time, the Company has an
effective registration statement on file with the U.S. Securities and Exchange
Commission with respect to the Shares.  The Company intends to maintain this
registration but has no obligation to do so.  In the event that such
registration ceases to be effective, you will not be able to exercise the Option
unless exemptions from registration under U.S. federal and state (and, where
applicable, foreign) securities laws are available, which exemptions from
registration are very limited and might be unavailable.  The exercise of the
Option must also comply with other applicable laws and regulations governing the
Option, and you may not exercise the Option if the Company determines that such
exercise would not be in material compliance with such laws and regulations.  In
addition, you agree not to sell any of the Shares received under this Option at
a time when applicable laws or Company policies prohibit a sale.
 
3.     Type of Option.  Your Grant Notice specifies the type of Option granted
to you, which may be an Incentive Stock Option or a Nonqualified Stock Option,
or both.  Of the total number of options granted to you, the number of Incentive
Stock Options shall be determined in accordance with the limits set forth in the
Code and related regulations.  Incentive Stock Options are governed by the Code
and related regulations as described below:
 
 
(a)
Incentive Stock Option Qualification.  If all or a portion of the Option is
intended to qualify as an Incentive Stock Option under U.S. federal income tax
law, the Company does not represent or guarantee that the Option qualifies as
such.

 
If the aggregate Fair Market Value (determined as of the Grant Date) of the
Shares subject to the Option and all other Incentive Stock Options you hold that
first become exercisable during any calendar year exceeds $100,000, any excess
portion will be treated as a Nonqualified Stock Option, unless the rules and
regulations governing the $100,000 limit for Incentive Stock Options are
amended.  A portion of the Option may be treated as a Nonqualified Stock Option
if certain events cause exercisability of the Option to accelerate.
 
 
(b)
Notice of Disqualifying Disposition.  To obtain certain tax benefits afforded to
Incentive Stock Options, you must hold the Shares issued upon the exercise of
the Option for two years after the Grant Date and one year after the date of
exercise.  You may be subject to the alternative minimum tax at the time of
exercise.

 
By accepting the Incentive Stock Option, you agree to promptly notify the
Company if you dispose of any of the Shares within one year from the date you
exercise all or part of your Option or within two years from the Grant Date.
 
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the Shares underlying the Option.  You are hereby
advised to consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.  You acknowledge that you have either consulted with competent advisors
independent of the Company to obtain advice concerning the receipt of the Option
and the acquisition or disposition of any Shares to be issued pursuant to the
exercise of the Option in light of your specific situation or had the
opportunity to consult with such advisors but chose not to do so.
 
4.     Method of Exercise.  You may exercise the Option upon notice and payment
of the Grant Price by any of the following methods, unless disallowed by law:
 
(a)           broker assisted exercise; or
 
(b)           Shares already owned by you.
 
You may elect to receive the proceeds of the exercise in either cash or Shares;
provided, however, that if your Option is an Incentive Stock Option and you take
the proceeds of its exercise in cash, you may not receive the benefit of the
intended tax treatment of your Incentive Stock Option, as explained above in
Section 3(b).
 
5.     Term of Option. This Option shall expire ten years from the Grant Date
thereof, but shall be subject to earlier termination as follows:
 
(a)           Unvested Options.  In the event you cease to be an employee of the
Company or a Related Corporation for any reason, the unvested portion of the
Option shall terminate immediately.

 
(b)           Vested Options.

 
(i)           Termination of Employment.  In the event you cease to be an
employee of the Company or a Related Corporation for any reason other than
death, Disability, Retirement (as defined below) or Cause, the vested portion of
the Option shall remain exercisable until the earlier of (A) 90 days after the
date you cease to be an employee of the Company or a Related Corporation or (B)
the date on which the Option expires by its terms.
 
(ii)           Death or Disability.  In the event of your death or Disability
while an employee of the Company or a Related Corporation, the vested portion of
the Option shall remain exercisable until the earlier of (A) one year following
the date of death or Disability or (B) the date on which the Option expires by
its terms.  Upon death, the exercisable portion of the Option may be exercised
by the personal representative of your estate, the person(s) to whom your rights
under the Option have passed by will or the applicable laws of descent and
distribution, or the beneficiary you have designated pursuant to the Plan.
 
(iii)           Retirement.  In the event you cease to be an employee of the
Company or a Related Corporation due to Retirement, the vested portion of the
Option shall remain exercisable until the earlier of (A) three years following
the date of Retirement or (B) the date on which the Option expires by its
terms.  For purposes of this Stock Option Agreement, “Retirement” means
retirement on or after the earlier of (i) age 65 or (ii) age 55 plus ten years
of employment with the Company and/or a Related Corporation.

 
(iv)           Cause.  The unvested and vested portion of the Option will
automatically expire at the time the Company first notifies you of your
termination of employment for Cause, unless the Plan Administrator determines
otherwise.  If your employment relationship is suspended pending an
investigation of whether you will be terminated for Cause, all your rights under
the Option likewise will be suspended during the period of investigation.  If
any facts that would constitute termination for Cause are discovered after your
termination of employment, any Option you then hold may be immediately
terminated by the Plan Administrator.
 
Notwithstanding anything to the contrary contained herein, if your Option is an
Incentive Stock Option and assuming it does not otherwise expire by its terms,
to qualify for the beneficial tax treatment afforded Incentive Stock Options,
your Option must be exercised within (i) three months after termination of
employment for reasons other than death or Disability, and (ii) one year after
termination of employment due to death or Disability.
 
It is your responsibility to be aware of the date the Option terminates.
 
6.     Limited Transferability.  During your lifetime only you can exercise the
Option.  The Option is not transferable except by will or by the applicable laws
of descent and distribution, except to the extent permitted by the Plan
Administrator.  The Plan provides for exercise of the Option by a beneficiary
designated on a Company-approved form or the personal representative of your
estate.
 
7.     Withholding Taxes. Regardless of any action the Company (or your
employer, if different) takes with respect to any and all income or withholding
tax (including federal, state, local and non-U.S. tax), social insurance,
payroll tax or other tax-related items related to your participation in the Plan
and legally applicable to you ("Tax-Related Items"), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount, if any, actually withheld by the Company.  You
further acknowledge that the Company (a) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including the grant, vesting or exercise of the
Option, the subsequent sale of Shares acquired pursuant to such exercise and the
receipt of any dividends; and (b) does not commit to and is under no obligation
to structure the terms of the grant or any aspect of this Option to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result.  Further, if you have become subject to tax in more than one
jurisdiction between the Grant Date and the date of any taxable or tax
withholding event, as applicable, you acknowledge that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
 
Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay or make adequate arrangements satisfactory to the Company to satisfy all
Tax-Related Items.  In this regard, you authorize the Company or its agent, at
the Company’s discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following methods:
 
·  
withholding from wages or other cash compensation otherwise payable to you by
the Company, and/or

 
·  
withholding from the proceeds of the sale of Shares acquired upon exercise of
the Option, either through a voluntary sale or through a mandatory sale arranged
by the Company (on your behalf pursuant to this authorization; and/or

 
·  
withholding in Shares to be issued upon exercise of the Option.

 
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.  If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
will be deemed to have been issued the full number of Shares subject to the
exercised portion of the Option, notwithstanding that a number of the Shares are
held back solely for the purpose of paying the Tax-Related Items due as a result
of any aspect of your participation in the Plan.
 
The Company may refuse to honor the exercise and refuse to deliver the Shares if
you fail to comply with your obligations in connection with the Tax-Related
Items as described in this section.
 
8.      Section 409A.  The Company reserves the right, to the extent the Company
deems necessary or advisable in its sole discretion, to unilaterally amend or
modify the Plan, this Stock Option Agreement or the Grant Notice or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Plan Administrator
determines are necessary or appropriate to ensure that this Option qualifies for
exemption from, or complies with the requirements of, Section 409A of the Code;
provided, however, that the Company makes no representation that the Option will
be exempt from or will comply with, Section 409A of the Code, and makes no
undertaking to preclude Section 409A of the Code from applying to the Option or
to ensure that it complies with Section 409A of the Code.
 
9.     Option Not an Employment or Service Contract.  Nothing in the Plan or any
award under the Plan will be deemed to be an employment contract or limit in any
way the right of the Company to terminate your employment at any time, with or
without cause.
 
10.    Successors and Assigns.  This Agreement will inure to the benefit of the
successors and assigns of the Company and be binding upon you and your heirs,
executors, administrators, successors and assigns.
 
11.    Data Privacy.  You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in the Grant Notice by and among, as applicable, the Company and
its Related Corporations and any stock plan service provider, including any
designated broker, that may assist the Company with the Plan (presently or in
the future) for the exclusive purpose of implementing, administering and
managing your participation in the Plan.
 
12.    Electronic Delivery and Participation.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
 
13.    Imposition of Other Requirements.  If you relocate to another country,
any special terms and conditions applicable to stock options granted in such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan.
 
In addition, the Company reserves the right to impose other requirements on the
Option and any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
 
14.    Governing Law and Choice of Venue.  The Option and the provisions of this
Agreement will be construed and administered in accordance with and governed by
the laws of the State of Washington without giving effect to such state’s
principles of conflict of laws.  For the purposes of litigating any dispute that
arises under this grant of this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of Washington and agree that
such litigation shall be conducted in the courts of Spokane County, Washington,
or the federal courts for the United States for the Eastern District of
Washington, where this grant is made and/or to be performed.
 
15.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
 
16.    Notice.  Any notice required or permitted hereunder shall be made in
writing and sent to the following address:
Itron, Inc.
Attn.  General Counsel
2111 N. Molter Road
Liberty Lake, WA  USA  99019



